Title: To Thomas Jefferson from George C. Morgan, 11 July 1789
From: Morgan, George C.
To: Jefferson, Thomas



Sir
Palais Royal Saty. Morng. July 11

I should not have taken the Liberty of writing to you if I had not been encouraged by the fullest confidence in your Friendship for my Uncle Doctor Price. When I left London He was induc’d by the contents of your last Letter to suppose that e’r the present time you had reach’d America. I was therefore charg’d with no specific Message to yourself. But I have brought Letters for M. Target and C. Mirabeau expressive of My Uncle’s and Ld Lansdowne’s eager desire to know some certainty about the state of things in this place.—Dr. Price when he deliver’d these Letters deplor’d your suppos’d Absence.—Since my Arrival in Paris, My Friend Mr. Dallas assur’d me of your unexpected Delay, and of the possibility of my seeing you. I leave this place on Tuesday Afternoon. I shall be at Versailles till to Morrow Evening. Should you therefore be disengaged either on the Monday or the Tuesday Morning I will do myself the Honor to call upon you. Should your engagements call your attention elsewhere any Message sent for me au grand Hotel, Palais Royal, will be deliver’d with care and will afford the highest gratification to Dr. Price. I am with the Greatest Respect yr Hble servt.,

Geo. C. Morgan

